Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 6 October 1783
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            dear general
                            philad. 8br October 6th 1783
                        
                        i beg that your Excellency be pleased to peruse the inclosed letter for Congress—it Contains the general
                            Reasons i have for that new measure. if your Excellency does not disapprove of it i shall be much
                            obliged to you to order it sealed up and sent to his address. i have the honour to be with the greatest Respect and
                            attachment your Excellency’s the most obedient humble servant
                        
                            duportail
                        
                    